                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Janet T. Neff
 v.
                                                            Case No. 2:19-cr-00023
 KYLE JOSEPH ANICKA,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in an Indictment with conspiracy to distribute

and to possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 846, and 841(a)(1). Given the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on October 25, 2019, at

which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding danger to the community. The Court also finds, as explained on
the record, that the government has sustained its burden of proving, by preponderant

evidence, that defendant poses a significant risk of non-appearance and by clear and

convincing evidence that he is a danger to the community. Further, the Court finds

that there is no condition or combination of conditions of release that will ensure the

safety of the community or the appearance of the defendant. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on October 25, 2019.


Date October 25, 2019                                 /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge




                                          2
